Citation Nr: 1017693	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-25 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  The 
appeal arose from a March 2007 rating decision issued by the 
Appeals Management Center (AMC), in Washington, DC.  The 
Board previously remanded this case in October 2009.

The Veteran submitted additional evidence in March 2010, 
which was later forwarded to the Board, and his 
representative waived RO review of this evidence in May 2010.  
38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has Level I hearing loss in both ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.

The Veteran's first VA audiological examination in 
conjunction with this appeal was conducted in December 2006.  
Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
30
35
60
LEFT
30
40
60
75

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 39 decibels in the right ear and 51 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in both ears.

A second VA examination was conducted in January 2010 and 
revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
45
65
LEFT
35
45
65
80

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 46 decibels in the right ear and 56 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent in both ears.

The Board observes that the degree of hearing loss 
objectively shown by these two examinations is quite minimal 
and equates to Level I hearing in both ears and a 
noncompensable evaluation, under Tables VI and VII.  The 
Board also notes that there is no indication of either of the 
"exceptional patterns" of hearing loss addressed by 
38 C.F.R. § 4.86.  

The claims file also contains private audiological 
examination reports from July 2003, January 2007, May 2007, 
and March 2010.  These reports show pure tone thresholds on a 
graph, with elevated pure tone thresholds especially at 3000 
and 4000 Hertz and also contain speech audiometry testing.  
It is not clear from the reports, however, whether the 
specific tests and conditions required for rating purposes 
under 38 C.F.R. § 4.85 were utilized.  The Board accordingly 
may not use these testing results in determining the 
appropriate initial rating in this case.  The Board also 
notes that the March 2010 report does not reflect any 
complaints of a recent worsening of hearing loss that would 
warrant reexamination.  See VAOPGCPREC 11-95 (April 7, 1995) 
(addressing the circumstances in which a reexamination is 
warranted).

Additionally, while an April 2008 VA treatment record 
indicates that "[s]peech discrimination abilities were 
judged to be 88% (R) and 84% (L)," there is no further 
information about the testing methods used for the scores, 
and there were no pure tone threshold findings provided even 
though such testing was noted to reveal stable mild-to-severe 
sensorineural hearing loss above 500 Hertz.  The Board notes 
that the applicable diagnostic criteria contain no provisions 
for rating based solely on speech recognition scores.

In making its determination in this case, the Board is 
cognizant of the holding of Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  In that decision, the United States Court 
of Appeals for Veterans Claims (Court) noted that, unlike the 
rating schedule for hearing loss, the provisions of 38 C.F.R. 
§ 3.321(b)(1) did not rely exclusively on objective test 
results to determine whether referral for an extra-schedular 
rating was warranted.  The Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Id. at 455.  

The Board notes that the December 2006 VA examination report 
contains essentially no information regarding the functional 
effects of hearing loss, as that examination was conducted 
primarily for purposes of determining the etiology of this 
disability.  The private audiological reports of record also 
are essentially devoid of any such information.  In the 
report of the January 2010 VA examination, the Veteran did 
complain of difficulty communicating with his spouse, 
although his complaints were mainly focused on the effect of 
his service-connected tinnitus, for which a 10 percent 
evaluation is in effect.  As to hearing loss, the examiner 
noted that, with amplification, the Veteran "should be able 
to communicate well in most social and occupational 
situations given his good speech discrimination ability 
bilaterally."  

In summary, the Board does not find that there is evidence 
showing that this is the type of exceptional case for which 
referral for consideration of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is warranted, as the functional 
effects of bilateral hearing loss have been, at most, very 
minimal.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that there is no basis for a "staged" 
rating pursuant to Fenderson.  Rather, the symptomatology 
shown upon examination during the pendency of the appeal has 
been essentially consistent and fully consistent with the 
assigned disability rating.

Finally, the Veteran has not in any way suggested, and the 
competent evidence of record does not indicate, that this 
disability has had the effect of precluding substantially 
gainful employment.  Accordingly, a claim for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU) has not been raised 
by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In summary, the evidence of record does not support an 
initial compensable evaluation for bilateral hearing loss, 
and the Veteran's claim for that benefit must be denied.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2003 and 
March 2004, prior to the issuance of the appealed March 2007 
rating decision granting service connection for bilateral 
hearing loss.  As this case concerns an initial evaluation 
and comes before the Board on appeal from the decision which 
also granted service connection, there can be no prejudice to 
the Veteran in failing to give adequate section 5103(a) 
notice for the service connection claim.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 
22, 2003) (in which the VA General Counsel held that separate 
notification is not required for "downstream" issues 
following a service connection grant, such as initial rating 
and effective date claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  VA has obtained all 
relevant records of treatment of the veteran.  Additionally, 
the Veteran was afforded two VA examinations that were fully 
adequate for ascertaining objective hearing loss findings, as 
well as the functional effects of the disability.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the 
Board notes that the October 2009 remand instructions, 
concerning Martinak compliance and updated audiological 
testing, were complied with in full.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


